COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00277-CV


Patricia Osborne, Individually and       §    From the 393rd District Court
Charles Osborne, Individually
                                         §    of Denton County (14-06405-393)
v.
                                         §    October 29, 2015

William Rowe, M.D.                       §    Opinion by Justice Gabriel

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel